Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered September 23, 1997, which revoked defendant’s probation and imposed a term of imprisonment.
Defendant was sentenced to six months in jail and five years’ probation following his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree. Defendant was thereafter charged with violating the conditions of his probation due to his failure to submit to drug and alcohol evaluation and treatment. Following his plea of guilty to the violation of probation charge, sentencing was adjourned to afford defendant an opportunity to complete an in-patient substance abuse program. County Court warned defendant that failure to complete the program would result in the imposition of a State prison sentence. Thereafter, defendant was arrested for absconding from the in-patient treatment program and his urine sample tested positive for the use of a controlled substance. County Court subsequently revoked defendant’s probation and sentenced him to a prison term of 2 to 6 years. Under these circumstances, we find no merit to defendant’s claim that the sentence imposed was harsh and excessive, particularly in view of defendant’s continued disregard for the conditions of his probation while awaiting sentencing (see, People v Zaldokas, 238 AD2d 637; People v Wilson, 219 AD2d 758, lv denied 86 NY2d 875).
Cardona, P. J., Mikoll, Mercure, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.